 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   A PLACE FOR MOM, INC.,

 9                              Plaintiff,                 CASE NO. 2:19-cv-00472-JCC-BAT

10           v.                                            ORDER REGARDING STATUS OF
                                                           DEFENDANT’S ANSWER AND
11   THE LASALLE GROUP, INC.,                              SETTING INITIAL DISCLOSURES,
                                                           JOINT STATUS REPORT AND
12                              Defendant.                 EARLY SETTLEMENT

13          On Aril 12, 2019, the Court granted the parties’ stipulated motion to extend defendant’s
14   deadline to respond to plaintiff’s complaint. Defendant’s answer was due on May 9, 2019, but no
15   answer has been filed.
16          Defendant shall immediately file its answer to Plaintiff’s complaint or be found in
17   default. In addition, the Court ORDERS the following pretrial deadlines:
18                                I. INITIAL SCHEDULING DATES
19          The Court sets the following dates for initial disclosure and submission of the Joint Status
20   Report and Discovery Plan:
21                 Deadline for FRCP 26(f) Conference:                   6/18/2019
22                 Initial Disclosures Pursuant to FRCP 26(a)(1):        6/28/2019
23

     ORDER REGARDING STATUS OF
     DEFENDANT’S ANSWER AND SETTING
     INITIAL DISCLOSURES, JOINT STATUS
     REPORT AND EARLY SETTLEMENT - 1
 1                  Combined Joint Status Report and Discovery
                    Plan as Required by FRCP 26(f)
 2                  and Local Civil Rule 26(f):                            7/2/2019

 3          Requests for extension should be made by e-mail to Agalelei Elkington, Courtroom

 4   Deputy, at agalelei_elkington@wawd.uscourts.gov. These deadlines may be extended only by

 5   the Court. The parties are directed to meet and confer before contacting the Court to request an

 6   extension.

 7          If this case involves claims which are exempt from the requirements of FRCP 26(a) and

 8   26(f), please notify Agalelei Elkington, Courtroom Deputy, at

 9   agalelei_elkington@wawd.uscourts.gov.

10                        II. JOINT STATUS REPORT & DISCOVERY PLAN

11          All parties are directed to confer and provide the Court with a combined Joint Status

12   Report and Discovery Plan (the “Report”) by July 2, 2019. This conference shall be a face-to-

13   face meeting or a telephonic conference. The Court will use the Report to set a schedule for the

14   prompt completion of the case. It must contain the following information by corresponding

15   paragraph numbers:

16          1.      A statement of the nature and complexity of the case.

17          2.      A proposed deadline for joining additional parties.

18          3.      A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

19   parties’ proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), including the following topics:

20                  (A)     initial disclosures;

21                  (B)     subjects, timing, and potential phasing of discovery;

22                  (C)     electronically stored information;

23                  (D)     privilege issues;

     ORDER REGARDING STATUS OF
     DEFENDANT’S ANSWER AND SETTING
     INITIAL DISCLOSURES, JOINT STATUS
     REPORT AND EARLY SETTLEMENT - 2
 1                  (E)     proposed limitations on discovery; and

 2                  (F)     the need for any discovery related orders.

 3             4.   The parties’ views, proposals, and agreements, by corresponding paragraph letters

 4   (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the following

 5   topics:

 6                  (A)     prompt case resolution;

 7                  (B)     alternative dispute resolution;

 8                  (C)     related cases;

 9                  (D)     discovery management;

10                  (E)     anticipated discovery sought;

11                  (F)     phasing motions;

12                  (G)     preservation of discoverable information;

13                  (H)     privilege issues;

14                  (I)     Model Protocol for Discovery of ESI; and

15                  (J)     alternatives to Model Protocol.

16             5.   The date by which discovery can be completed.

17             6.   Whether the case should be bifurcated by trying the liability issues before the

18   damages issues or bifurcated in any other way.

19             7.   Whether the pretrial statements and pretrial order called for by Local Civil Rules

20   16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake of

21   economy.

22             8.   Whether the parties intend to utilize the Individualized Trial Program set forth in

23   Local Civil Rule 39.2 or any ADR options set forth in Local Civil Rule 39.1.

     ORDER REGARDING STATUS OF
     DEFENDANT’S ANSWER AND SETTING
     INITIAL DISCLOSURES, JOINT STATUS
     REPORT AND EARLY SETTLEMENT - 3
 1           9.       Any other suggestions for shortening or simplifying the case.

 2           10.      The date the case will be ready for trial. The Court expects that most civil cases

 3   will be ready for trial within a year after filing the Joint Status Report and Discovery Plan.

 4           11.      Whether the trial will be jury or non-jury.

 5           12.      The number of trial days required.

 6           13.      The names, addresses, and telephone numbers of all trial counsel.

 7           14.      The dates on which trial counsel may have complications to be considered in

 8   setting a trial date.

 9           15.      Whether any party wishes a scheduling conference before the Court enters a

10   scheduling order in the case.

11           16.      List the date(s) that each and every nongovernmental corporate party filed its

12   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

13           If the parties are unable to agree on any part of the Report, they may answer in separate

14   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

15   with the Court at any time during the pendency of this action, they should notify Agalelei

16   Elkington, Courtroom Deputy, at agalelei_elkington@wawd.uscourts.gov.

17                                 III. PLAINTIFF'S RESPONSIBILITY

18           Plaintiff’s counsel is responsible for starting the communications with defendant’s

19   counsel needed to comply with this Order.

20             IV. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

21           If settlement is achieved, counsel shall immediately notify Agalelei Elkington,

22   Courtroom Deputy, at agalelei_elkington@wawd.uscourts.gov.

23

     ORDER REGARDING STATUS OF
     DEFENDANT’S ANSWER AND SETTING
     INITIAL DISCLOSURES, JOINT STATUS
     REPORT AND EARLY SETTLEMENT - 4
 1          The parties are responsible for complying with the terms of this Order. The Court may

 2   impose sanctions on any party who fails to comply fully with this Order.

 3          DATED this 13th day of May, 2018.

 4

 5

 6
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER REGARDING STATUS OF
     DEFENDANT’S ANSWER AND SETTING
     INITIAL DISCLOSURES, JOINT STATUS
     REPORT AND EARLY SETTLEMENT - 5
